DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments with respect to the nonstatutory double patenting rejection filed 11/23/2021 have been fully considered but they are not persuasive.
In re page 10, Applicants argue that claim 1 has been amended, rendering the grounds of the nonstatutory double patenting rejection moot; the grounds of the nonstatutory double patenting rejection should be withdrawal.
In response, the Examiner respectfully disagrees.
Claim 1 amended with limitation “a size of a gate terminal of the first reset transistor is different from a size of a gate terminal of the second transistor;” the examiner considers that claim 1 as amended still disclosed by Takeuchi et al. (US 2009/0219422).  Takeuchi et al. discloses the gate length (channel length) of the amplifying transistor Atr is set to be 135% or more of the maximum gate length of the 
reset transistor Rtr and selection transistor Str, figures 5(a)-5(b), see abstract, paragraphs [0119]-[0122].
Therefore, the rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,111,834 in view of Takeuchi et al. (US 2009/0219422); the rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,787,933 in view of Takeuchi et al. (US 2009/0219422); and the rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,397,509 in view of Takeuchi et al. (US 2009/0219422) are maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,111,834 in view of Takeuchi et al. (US 2009/0219422).
Regarding application claim 1, Patent Claim 1 discloses a light detecting device comprising:
a first unit (first pixel, Patent Claim 1, lines 2-7) including:
a first floating diffusion (included in first pixel, Patent Claim 1, lines 2-7), and
a first reset transistor (first reset transistor, Patent Claim 1, lines 2-7) coupled to the first floating diffusion; and
a second unit (second pixel, Patent Claim 1, lines 8-14) disposed adjacent to the first unit in a row direction, the second unit including:
a second floating diffusion (included in second pixel, Patent Claim 1, lines 8-14), and

a first transistor (first selection transistor, Patent Claim 1, lines 15-17), a second transistor (first amplification transistor, Patent Claim 1, lines 15-17) coupled to the first floating diffusion, a third transistor (second amplification transistor, Patent Claim 1, lines 15-17)  , and a fourth transistor (second selection transistor, Patent Claim 1, lines 15-17) are adjacent to one another in a first line in this order (Patent Claim 1, lines 15-17).
Patent Claim 1 fails to disclose a size of a gate terminal of the first reset transistor is different from a size of a gate terminal of the second transistor.
However, Takeuchi et al. discloses a size of a gate terminal of the first reset transistor is different from a size of a gate terminal of the second transistor (Takeuchi et al. discloses the gate length (channel length) of the amplifying transistor Atr is set to be 135% or more of the maximum gate length of the reset transistor Rtr and selection transistor Str, figures 5(a)-5(b), see abstract, paragraphs [0119]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Patent Claim 1 by the teaching of Takeuchi et al. in order to reducing the influence of the random noise by a simple change of the layout pattern, without depending on a semiconductor forming process to be used, paragraph [0122]).

Regarding application claim 2, Takeuchi et al. discloses wherein the size of the gate terminal of the first reset transistor is smaller than the size of the gate terminal of the second transistor (Takeuchi et al. discloses the gate length (channel length) of the amplifying transistor Atr is set to be 135% or more of the maximum gate length of the reset transistor Rtr and selection transistor Str, figures 5(a)-5(b), paragraphs [0119]-[0122]).
. 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,787,933 in view of Takeuchi et al. (US 2009/0219422).
Regarding application claim 1, Patent Claim 1 discloses a light detecting device comprising:
a first unit (first unit, Patent Claim 1, line 2) including:
a first floating diffusion (first floating diffusion, Patent Claim 1, lines 5-6), and
a first reset transistor (first reset transistor, Patent Claim 1, lines 7-11) coupled to the first floating diffusion; and
a second unit (second unit, Patent Claim 1, lines 12-13) disposed adjacent to the first unit in a row direction, the second unit including:
a second floating diffusion (second floating diffusion, Patent Claim 1, lines 16-17), and
a second reset transistor (second reset transistor, Patent Claim 1, lines 18-22) coupled to the second floating diffusion, wherein
a first transistor (first selection transistor, Patent Claim 1, lines 23-30), a second transistor (first amplification transistor, Patent Claim 1, lines 23-30) coupled to the first floating diffusion, a third transistor (second amplification transistor, Patent Claim 1, lines 23-30), and a fourth transistor (second selection transistor, Patent Claim 1, lines 23-30) are adjacent to one another in a first line (first row, Patent Claim 1, lines 23-30) in this order (Patent Claim 1, lines 23-30).
Patent Claim 1 fails to disclose a size of a gate terminal of the first reset transistor is different from a size of a gate terminal of the second transistor.
Takeuchi et al. discloses the gate length (channel length) of the amplifying transistor Atr is set to be 135% or more of the maximum gate length of the 
reset transistor Rtr and selection transistor Str, figures 5(a)-5(b), see abstract, paragraphs [0119]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Patent Claim 1 by the teaching of Takeuchi et al. in order to reducing the influence of the random noise by a simple change of the layout pattern, without depending on a semiconductor forming process to be used, paragraph [0122]).

Regarding application claim 2, Takeuchi et al. discloses wherein the size of the gate terminal of the first reset transistor is smaller than the size of the gate terminal of the second transistor (Takeuchi et al. discloses the gate length (channel length) of the amplifying transistor Atr is set to be 135% or more of the maximum gate length of the reset transistor Rtr and selection transistor Str, figures 5(a)-5(b), see abstract, paragraphs [0119]-[0122]).

Regarding application claim 3, Takeuchi et al. discloses a first transfer transistor (transfer transistor Ttr1, figure 5(a), paragraphs [0106]-[0109]) and a second transfer transistor (transfer transistor Ttr2, figure 5(a), paragraphs [0106]-[0109]) coupled to the first floating diffusion (charge accumulation section FD, figure 5(a), paragraphs [0106]-[0109]). 

Regarding application claim 4, Patent Claim 1 discloses wherein
a second line is perpendicular to the first line and is disposed between the second transistor

a first distance between the gate terminal of the first transistor and the second line is the
same as a second distance between a gate of the fourth transistor and the second line (Patent Claim 1, lines 23-30, discloses a first set of gate terminals and second set of gate terminals are symmetry arranged in a first row).

Regarding application claim 5, Patent Claim 1 discloses wherein a third distance between the gate terminal of the second transistor and the second line is the same as a fourth distance between a gate of the third transistor and the second line (Patent Claim 1, lines 23-30, discloses a first set of gate terminals and second set of gate terminals are symmetry arranged in a first row).

Regarding application claim 6, Patent Claim 1 discloses wherein
a first set of gate terminals and a second set of gate terminals are symmetrically arranged in
the first line (Patent Claim 1, lines 23-30),
the first set of gate terminals includes the gate terminal of the first transistor and the gate
terminal of the second transistor (Patent Claim 1, lines 23-30), and
the second set of gate terminals includes a gate terminal of the third transistor and a gate
terminal of the fourth transistor (Patent Claim 1, lines 23-30).

Regarding application claim 7, Patent Claim 2 discloses wherein a drain region of the second transistor and a drain region of the third transistor are formed of a common diffusion region (common diffusion region, Patent Claim 2, lines 2-3).



Regarding application claim 9, Patent Claim 4 discloses the common diffusion region is a drain region of the second transistor and a drain region of the third transistor (Patent Claim 4, lines 2-3).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,397,509 in view of Takeuchi et al. (US 2009/0219422).
Regarding application claim 1, Patent Claim 1 discloses a light detecting device comprising:
a first unit (first unit, Patent Claim 1, line 2) including:
a first floating diffusion (first floating diffusion, Patent Claim 1, lines 5-6), and
a first reset transistor (first reset transistor, Patent Claim 1, lines 7-11) coupled to the first floating diffusion; and
a second unit (second unit, Patent Claim 1, lines 12-13) disposed adjacent to the first unit in a row direction, the second unit including:
a second floating diffusion (second floating diffusion, Patent Claim 1, lines 16-17), and
a second reset transistor (second reset transistor, Patent Claim 1, lines 18-22) coupled to the second floating diffusion, wherein
a first transistor (first selection transistor, Patent Claim 1, lines 25-32), a second transistor (first amplification transistor, Patent Claim 1, lines 25-32) coupled to the first floating diffusion, a third transistor (second amplification transistor, Patent Claim 1, lines 25-32), and a fourth transistor (second selection transistor, Patent Claim 1, lines 25-32) are adjacent to one another in a first line (first row, Patent Claim 1, lines 25-32) in this order (Patent Claim 1, lines 25-32).

However, Takeuchi et al. discloses a size of a gate terminal of the first reset transistor is different from a size of a gate terminal of the second transistor (Takeuchi et al. discloses the gate length (channel length) of the amplifying transistor Atr is set to be 135% or more of the maximum gate length of the reset transistor Rtr and selection transistor Str, figures 5(a)-5(b), see abstract, paragraphs [0119]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device in Patent Claim 1 by the teaching of Takeuchi et al. in order to reducing the influence of the random noise by a simple change of the layout pattern, without depending on a semiconductor forming process to be used, paragraph [0122]).

Regarding application claim 2, Takeuchi et al. discloses wherein the size of the gate terminal of the first reset transistor is smaller than the size of the gate terminal of the second transistor (Takeuchi et al. discloses the gate length (channel length) of the amplifying transistor Atr is set to be 135% or more of the maximum gate length of the reset transistor Rtr and selection transistor Str, see abstract, figures 5(a)-5(b), paragraphs [0119]-[0122]).

Regarding application claim 3, Takeuchi et al. discloses a first transfer transistor (transfer transistor Ttr1, figure 5(a), paragraphs [0106]-[0109]) and a second transfer transistor (transfer transistor Ttr2, figure 5(a), paragraphs [0106]-[0109]) coupled to the first floating diffusion (charge accumulation section FD, figure 5(a), paragraphs [0106]-[0109]). 



a second line is perpendicular to the first line and is disposed between the second transistor
and the third transistor (Patent Claim 1, lines 25-35, discloses a first set of gate terminals and second set of gate terminals are symmetrically arranged in a first row, i.e., the first line), and
a first distance between the gate terminal of the first transistor and the second line is the
same as a second distance between a gate of the fourth transistor and the second line (Patent Claim 1, lines 25-35, discloses a first set of gate terminals and second set of gate terminals are symmetrically arranged in a first row).

Regarding application claim 5, Patent Claim 1 discloses wherein a third distance between the gate terminal of the second transistor and the second line is the same as a fourth distance between a gate of the third transistor and the second line (Patent Claim 1, lines 25-35, discloses a first set of gate terminals and second set of gate terminals are symmetrically arranged in a first row).

Regarding application claim 6, Patent Claim 1 discloses wherein
a first set of gate terminals and a second set of gate terminals are symmetrically arranged in
the first line (Patent Claim 1, lines 25-35),
the first set of gate terminals includes the gate terminal of the first transistor and the gate
terminal of the second transistor (Patent Claim 1, lines 25-35), and
the second set of gate terminals includes a gate terminal of the third transistor and a gate
terminal of the fourth transistor (Patent Claim 1, lines 25-35).



Regarding application claim 8, Patent Claim 2 discloses wherein the second transistor and the third transistor include a common diffusion region (common diffusion region, Patent Claim 2, lines 2-3).

Regarding application claim 9, Patent Claim 4 discloses the common diffusion region is a drain region of the second transistor and a drain region of the third transistor (Patent Claim 4, lines 2-3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/10/2022